1

2
                                UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                ***
5

6     In re:                                           Case No. 2:17-cv-01251-MMD

7     R&S ST. ROSE, LLC,                                      Member Cases:
                                                  2:17-cv-1298-MMD & 2:17-cv-1301-MMD
8                                     Debtor,
                                                                  ORDER
9

10
      BRANCH BANKING AND TRUST
11    COMPANY,
12                                 Appellant,
               v.
13
      R & S ST. ROSE LENDERS, LLC; R & S
14    ST. ROSE, LLC; R & S INVESTMENT
      GROUP, LLC; COMMONWEALTH LAND
15    TITLE INSURANCE COMPANY; THE
      CREDITOR GROUP; and THE U.S.
16    TRUSTEE,
17                                 Appellees.
18    AND RELATED APPEALS
19

20   I.        SUMMARY

21             This is a consolidated appeal of Branch Banking and Tr. Co. v. R&S St. Rose

22   Lenders, LLC, et al. case numbers 2:17-cv-01251-MMD and 2:17-cv-1298-MMD, and of

23   Commonwealth Land Title Ins. Co. v. R&S St. Rose Lenders, LLC, et al., case number

24   2:17-cv-1301-MMD. These cases where consolidated because all three appeals stem

25   from the bankruptcy case filed by R&S St. Rose, LLC (“Rose”) (bankruptcy case no. 11-

26   14974-MKN) (“Rose Bankruptcy Case”) and related adversary proceeding (adversary

27   proceeding no. 13-01822) (“Adv. Pro.”). Appellants Branch Banking and Trust Company

28   (“BB&T”) and Commonwealth Land Title Insurance Company (“Commonwealth”)
1    specifically appeal the Bankruptcy Court’s order overruling BB&T’s Objection to R&S St.

2    Rose Lenders’ (“Lenders”) proof of claim (ECF No. 64 at 6–7 (“Order”)). (See ECF No. 62

3    (Appellant’s joint status report); ECF No. 73 at 222; ECF No. 64 at 36.) BB&T separately

4    appeals from the Bankruptcy Court’s Memorandum Decision/Judgment (“Judgment”) in

5    the Adv. Pro. which determined the amount of Lenders’ claim filed against Rose. (ECF

6    No. 73 186–89; ECF No. 64 at 6–34). 1 This Court affirms both the Order and Judgment.

7    II.    BACKGROUND

8           A.       Factual History

9           Rose and Lenders were both formed in 2005. Each had the same members:

10   Forouzan, Inc., and RPN LLC, which were respectively owned by Saiid Forouzan Rad and

11   R. Phillip Nourafchan. 2 (ECF No. 65 at 36–37.) Rose was established to land-bank real

12   property in Henderson, Nevada (“Property”) with the intent of selling the Property to

13   Centex Homes (“Centex”). (ECF No. 87 at 89–91.) Lenders was formed for the purpose

14   of borrowing funds from individual lenders and then loaning those same funds to Rose.

15   (Id. at 21.)

16          Rose purchased the Property for over $45 million and granted Centex a one-year

17   option for over $54 million. (Id. at 92, 242–48.) To finance the purchase of the Property,

18   Rose obtained funds from three separate sources: (1) about $29 million from Colonial

19   Bank (“Colonial”) (“Acquisition Loan”) secured by a first-position deed of trust on the

20   Property; (2) about $8 million non-refundable deposit from Centex; and (3) over $12 million

21   comprised of money from individual lenders, with a promissory note in favor of Lenders

22   for that amount (“Lenders’ Promissory Note”) secured by a second-position deed of trust

23   on the Property (“Lenders’ DOT”). (Id. at 96; ECF No. 81 at 71–72 (St. Ct. Findings of

24   Fact).) The individual lenders from whom Lenders borrowed money included Robert

25   ///
26   ///
            1The  briefings in each matter are substantively the same. Commonwealth was not
27
     a party to the underlying Adv. Pro. (ECF No. 62.)
28
            2Rad    passed away on June 1, 2015. (ECF No. 65 at 111.)
                                                 2
1    Murdock and Eckley Keach (hereinafter, “Murdock & Keach”). (ECF No. 81 at 74 (St. Ct.

2    Findings of Fact).) The individual lenders received promissory notes from Lenders. (Id.)

3          Centex declined to exercise its option to purchase the Property, thereby forfeiting

4    its deposit. (Id. at 75.) Several months later—March 2007, in order to avoid foreclosure

5    Rose and Colonial modified the first-position deed of trust to extend the date of maturity.

6    (Id.) As part of that modification, Colonial requested and received a subordination

7    agreement from Rose. (Id.)

8          It is undisputed that by the summer of 2007, some of the individual investors (“first-

9    in-time lenders”) sought repayment of their principal. (ECF No. 86 at 13.) Lenders

10   borrowed money from other individual lenders (“later-in-time lenders”) to pay back some

11   of the earlier loans. (E.g., ECF No. 93 at 217–18; ECF No. 90 at 86–103; ECF No. 83 at

12   15–166.) Later, Rose obtained a second loan from Colonial for approximately $43 million,

13   part of which was used to pay off the Acquisition Loan and separately to develop the

14   Property (“Construction Loan”). (ECF No. 81 at 80 (St. Ct. Findings of Fact).) The

15   Construction Loan was secured by a new deed of trust on the Property (“Colonial’s DOT”).

16   (Id.). However, because Lenders’ DOT was not reconveyed at the closing on the

17   Construction Loan, Colonial’s DOT was placed in second position on the Property behind

18   Lenders’ DOT. (Id. at 81–84.) Lenders was neither a party nor a guarantor in the

19   Construction Loan transaction. (Id. at 80.) 3 Almost a year after the Construction Loan

20   closed the title company asked Lenders to reconvey Lenders’ DOT after confirming that

21   Lenders’ DOT’s priority over Colonial’s DOT, but Lenders refused. (Id. at 85.)

22         Rose defaulted on both Lenders’ Promissory Note and the Construction Loan and

23   both Lender and Colonial moved to foreclose on the Property. (Id.) Lenders also defaulted

24   on its loans with the individual lenders and stopped paying monthly interest. (ECF No. 88

25   at 28–29, 31–32.)

26   ///

27   ///
           3Rad    and Nourafchan personally guaranteed the Construction Loan. (ECF No. 81
28
     at 80 (St. Ct. Findings of Fact).)
                                                3
1           B.     Procedural History

2                  1.     State Court Action

3           Murdock & Keach filed suit against Rad, Norafchan, Rose and Lenders, but later

4    elected to sue only Lenders for breach of their promissory notes. (E.g., id. at 27; ECF No.

5    ECF No. 96 at 15–22.) In July 2009, Colonial filed suit in state court alleging that Colonial’s

6    DOT, securing the Construction Loan, had priority over Lenders’ DOT, securing Lenders’

7    Promissory Note. (ECF No. 70 at 67.) Colonial’s suit was filed against Rad, Norafchan,

8    Rose and Lenders, and consolidated with the Murdock & Keach suit. (Id. at 65; ECF No.

9    81 at 88.)

10          In the meantime, in August 2009, the Federal Deposit Insurance Corporation

11   (“FDIC”) placed Colonial into receivership. (ECF No. 81 at 85.) On August 14, 2009, BB&T

12   entered into a Purchase and Assumption Agreement with the FDIC (“PAA”) which

13   purported to transfer Colonial’s assets to BB&T. (Id. at 86.) Thereafter, BB&T filed a

14   second amended complaint (“SAC”) in the state court action. (Id. at 66–67.) In its SAC,

15   BB&T asserted six claims—all relating to whether Colonial’s DOT had priority over the

16   Lenders’ DOT. (Id. at 67; ECF No. 71 at 8–23.) These claims are: (1) declaratory relief—

17   contractual    subrogation;     (2)   declaratory    relief/quiet   title—replacement;      (3)

18   equitable/promissory estoppel; (4) unjust enrichment; (5) fraudulent misrepresentation;

19   and (6) civil conspiracy. (ECF No. 71 at 8–23.) The SAC questioned whether Lenders

20   “paid any consideration” to Rose for Lenders’ DOT. (Id. at 12.) Lenders filed a counterclaim

21   contending that Lenders’ DOT had priority over Colonial’s DOT. (ECF No. 71 at 238.)

22          The state trial court granted summary judgment in favor of Murdock & Keach on

23   their claims for breach of their promissory notes. (ECF No. 96 at 15–20.) It held a bench

24   trial regarding the priority of the competing liens based on BB&T’s first four claims, but the

25   parties agreed to delay consideration of the fraudulent misrepresentation and civil

26   conspiracy claims. (ECF No. 71 at 229.) BB&T produced the PAA in an attempt to show

27   that it owned the note and Colonial’s DOT related to the Construction Loan. (Id. at 238;

28   ECF No. 81 at 68.) During the trial, the court explained that the PAA was insufficient to

                                                   4
1    establish BB&T’s ownership of the note and Colonial’s DOT and directed BB&T to return

2    the following day with additional evidence. (ECF No. 81 at 68–69.) BB&T delivered two

3    new documents: (1) a November 2009 assignment; and (2) an executed—but

4    unrecorded—assignment. (Id. at 69.) The trial court excluded both documents because

5    they were not disclosed during discovery and also denied BB&T’s motion to substitute in

6    its place the FDIC or Colonial Bank (Id.).

7           The state trial court ultimately found that BB&T had not met its evidentiary burden

8    of proving it received an assignment of Colonial’s DOT:

9           BB& . . . relied upon the language of the Purchase and Assumption
            Agreement, and no other admissible evidence, documentary or
10          testimonial. The court hereby finds that [ ] the Purchase and Assumption
            Agreement was not sufficient evidence, on its face, to establish that BB&T
11          was assigned the 2007 Colonial Bank Deed of Trust.

12   (Id. at 70–71.) The court took issue to note that its decision was not based on standing

13   grounds. (Id. at 70 (“Although BB&T repeatedly attempted to couch the issue as one of

14   standing, it is not a standing issue. Rather, the defect which prompts the dismissal of

15   BB&T’s claims is evidentiary.”).) The trial court found that the PAA “did not clearly transfer

16   the loan, note and deed of trust at issue” and that it was “internally inconsistent and

17   incomplete, and prevents the Court from making a finding as to whether an assignment of

18   the loan at issue occurred.” (Id. at 68, 87.) This was partly because the PAA referred to

19   attached schedules but no such schedules existed and also excluded certain assets from

20   the sale. (Id. at 86–87.) Based on these findings, the trial court concluded that BB&T “has

21   not shown it has the ability to assert the claims . . . filed by Colonial Bank.” (Id. at 89.) The

22   court then held that Lenders’ DOT was in first priority position. (Id. at 91.)

23          BB&T then filed a motion to voluntarily dismiss its fraudulent misrepresentation and

24   civil conspiracy claims, which the trial court granted, so BB&T could appeal its decision as

25   a final order. (ECF No. 71 at 229.) On appeal, the Nevada Supreme Court affirmed the

26   trial court’s decision in its entirety (ECF No. 82 at 25). R&S St. Rose Lenders, LLC v.

27   Branch Banking and Trust Co. et al., No. 56640, 2013 WL 3357064 (Nev. May 31, 2013).

28   The state supreme court further denied rehearing en banc in February 2014. R&S St. Rose

                                                    5
1    Lenders, LLC v. Branch Banking and Trust Co. et al., No. 56640, Order Denying en banc

2    Reconsideration (Nev. Feb. 21, 2014). (ECF No. 82 at 33–46.) BB&T also filed a petition

3    for a writ of certiorari to the United States Supreme Court which was denied. Branch

4    Banking and Trust Co. v. R&S St. Rose Lenders, LLC, 135 S. Ct. 85 (Mem.) (2014).

5                   2.    Relevant Bankruptcy Court Proceedings and Appeals

6           In 2011, while BB&T’s appeal was pending before the Nevada Supreme Court,
7    Rose and Lenders each filed Chapter 11 bankruptcies. (ECF No. 82 at 148.)
8                         a.     Lenders’ Proof of Claim in Rose’s Bankruptcy Case
9           Lenders filed a proof of claim—Claim No. 12-1 (“POC 12”)—in the Rose Bankruptcy
10   Case, claiming a total of $27,460,871, with $12,000,000 claimed as secured and
11   $15,460,871 claimed as unsecured. (ECF No. 82 at 48–52; ECF No. 96 at 177.) BB&T
12   filed an objection (“Objection”), challenging POC 12 on two bases: “(1) Lenders did not
13   provide [Rose] . . . any money and (2) even if Lenders could show that it provided money
14   to [Rose] . . . the amount of Lenders’ claim is inflated.” (ECF No. 71 at 106; ECF No. 82
15   at 106.) Lenders responded, arguing that the Objection should fail “because (1) the state
16   court had already litigated the amount of the claim . . . and (2) BB&T failed to rebut the
17   prima facie validity of [POC 12].” (ECF No. 71 at 140 (Judge James C. Mahan’s Order).)
18   After full briefing BB&T’s Objection was taken under advisement on December 11, 2013.
19   (ECF No. 71 at 135.)
20          The Bankruptcy Court subsequently overruled BB&T’s Objection to POC 12. (Id. at
21   140.) The court held that “BB&T may not relitigate that Lenders loaned $12,300,000 4 to
22   [Rose] in September 2005 as evidenced by the promissory note attached to the Lenders
23   POC,” because “[t]hat factual and legal issue was determined by the [s]tate [c]ourt and
24   affirmed by the Nevada Supreme Court.” (Id. at 136.) However, the court also concluded
25   that BB&T could challenge any additional principal advances or calculation of interest. (Id.)
26   The Bankruptcy Court additionally found that BB&T did not produce sufficient evidence to
27   ///
            4The   promissory note actually reflects an amount of $12,000,000. (E.g., ECF No.
28
     82 at 50.)
                                                  6
1    overcome the prima facie validity of POC 12. (Id.) BB&T appealed that decision to this

2    Court; Judge James C. Mahan presided over that appeal and issued a decision on October

3    1, 2014. (ECF No. 71 at 138–45.)

4            In that appeal, Judge Mahan concluded that the state court “decided . . . issues of

5    lien priority and assignment” but that the “issue of the amount of [Lenders’ POC 12] was

6    not necessarily litigated in the state court action” and thus the Bankruptcy Court should

7    have allowed the amount to be litigated. (Id. at 144 (emphasis added).) However, Judge

8    Mahan affirmed the Bankruptcy Court’s ruling as to the prima facie validity of POC 12,

9    despite BB&T’s contention that Lenders needed to present extrinsic evidence of Lenders’

10   Promissory Note “to prove that actual consideration was paid.” (Id. at 144–45.) Judge

11   Mahan then remanded the case for further proceedings consistent with his opinion. (Id. at

12   145.) Lenders appealed and that appeal was dismissed for lack of jurisdiction because the

13   matter was not final. (Id. at 223–25.) Specifically, the Ninth Circuit noted that Judge

14   Mahan’s “order opens the door to further factfinding and litigation surrounding the amount

15   of Lenders’ proof of claim.” (Id. at 225.)

16           Before Judge Mahan’s order, an order was entered in the Rose Bankruptcy Case

17   confirming Rose’s liquidation plan and approving the sale of the Property. (ECF No. 96 at

18   178.) BB&T and Commonwealth appealed confirmation of the Rose plan to this Court, but

19   the order was affirmed both in this Court and on appeal before the Ninth Circuit. (Id. at

20   179.)

21                         b.     The Adv. Pro.
22           Concurrent with its Objection, BB&T filed the Adv. Pro. complaint, asserting seven

23   claims to dispute the “validity, priority extent of lien, or other interest in the Property.” (Id.

24   at 106 n.2; ECF No. 96 at 95–108.) BB&T essentially asserts many of the same legal

25   theories it litigated in the state court. (See ECF No. 96 at 95–108.) Inter alia, BB&T asked

26   that the Bankruptcy Court declare that the 2007 Construction Loan took the first-position

27   priority of the 2005 Acquisition Loan and that Lenders’ Promissory Note and Lenders’ DOT

28   are invalid. (Id. at 107–08.) BB&T’s request regarding invalidation (seventh claim) was

                                                     7
1    based on BB&T’s contention that Lenders provided no consideration or money to Rose for

2    either Lenders’ Promissory Note or Lenders’ DOT. (Id. at 107.) This contention was in gist

3    the same as those underlying BB&T’s Objection to POC 12. Lenders moved to dismiss

4    the Adv. Pro. complaint. (ECF No. 71 at 135–36.) The Bankruptcy Court granted dismissal

5    on all but the seventh claim seeking a determination of the amount of Lenders’ POC 12.

6    (ECF No. 73 at 198 at n.7.)

7                         c.     On Remand from Judge Mahan’s Order
8          In an evidentiary hearing on remand from Judge Mahan’s decision, Lenders moved

9    in limine to preclude BB&T and Commonwealth from introducing testimony/evidence to

10   dispute the “validity” of Lenders’ Promissory Note. (ECF No. 96 at 179–80.) The motion

11   specifically asked for the exclusion of testimony of BB&T and Commonwealth’s two expert

12   witnesses—Greg A. McKinnon and William T. Rogers. (Id. at 180.) Lenders argued that

13   the law of the case, judicial estoppel, claim preclusion and issue preclusion all barred

14   BB&T and Commonwealth from contesting the validity of Lenders’ Promissory Note. (Id.

15   at 180–81.)5

16         The Bankruptcy Court concluded that each asserted ground supported the relief

17   Lenders requested, but particularly focused on the law of the case doctrine. (Id. at 181.)

18   The Bankruptcy Court noted:

19         The USDC’s order remanding BB&T’s objection to the Lenders POC limited
           the inquiry to the amount of Lenders’ claim . . . This court’s order on Lenders’
20         motion to dismiss the BB&T Adversary specifically determined BB&T’s
           seventh cause of action to be an objection as to the amount of Lenders’
21         claim, and, more important, specifically barred BB&T from attempting to
           relitigate the issue of whether Lenders loaned funds to St. Rose in
22         September 2005 . . . That funds were borrowed by St. Rose from Lenders
           has been determined in this case; the only question that remains is how
23         much.

24   (Id.; see also ECF No. 73 at 11 (BB&T’s counsel conceding that BB&T’s Objection tracks

25   the seventh claim in its adversary complaint).) BB&T and Commonwealth did not appeal

26   the Bankruptcy Court’s ruling on Lenders’ motion in limine.

27   ///
28
           5The   motion was granted in part (as to Rogers) and denied in part (as to McKinnon).
                                                   8
1           The Bankruptcy Court held a one-day trial concerning the amount of POC 12 and

2    Lenders’ plan confirmation. (ECF No. 73 at 7–172.) At the beginning of the trial, BB&T’s

3    counsel raised that the parties had an agreement that Thomas Neches (Lenders’ expert)

4    and Mckinnon (BB&T’s expert) were qualified experts and the court confirmed the parties’

5    stipulation. (Id. at 12.)

6           On April 24, 2017, the Bankruptcy Court issued its Memorandum Decision,

7    containing extensive findings of facts and conclusions of law and considering the various

8    decisions from this Court up to that point. (Id. at 195–218.)6 The Bankruptcy Court noted

9    that “[n]otwithstanding the [s]tate [c]ourt findings and conclusions, [it] independently

10   examined the record presented to determine whether a balance is owed on the [Lenders’

11   Promissory Note] and if so, the proper amount.” (Id. at 205–06.) Among other things, the

12   Bankruptcy Court found that evidence that Lenders loaned Rose money included the

13   uncontradicted testimony of Nourafchan—despite the opportunity for cross-examination—

14   that Lenders “advanced $10,300,000” to Rose to acquire the Property. (Id. at 208.)

15   Ultimately, the Bankruptcy Court also agreed with Neches’ calculation of the principal of

16   Lenders’ Promissory Note. (Id. at 214–18.) The court found that Lenders was owed a

17   principal balance of $9,025,000 as of April 4, 2011, accrued interest of $3,325,660 and

18   late fees in the amount of $476,250 for a total owed of $13,326,910, as of the Rose

19   Bankruptcy Case filing. (Id. at 206.)

20          Thereafter, the Bankruptcy Court entered its Judgment in favor of Lenders in the

21   Adv. Pro. based on BB&T’s seventh claim for relief and dismissing the remaining claims

22   and incorporating its finding from the Memorandum Decision that $13,326,910 is due on

23   Lenders’ Promissory Note as of April 4, 2011. (ECF No. 73 at 192–93.) The court likewise

24   entered its Order as to BB&T’s Objection to POC 12, overruling the Objection except as

25   otherwise provided—that the amount owed by Rose to Lenders (on the note as secured

26   by Lenders’ DOT) is as noted. (Id. at 226–27.)

27   ///
28
            6Those   decisions are noted infra.
                                                  9
1           BB&T and Commonwealth appealed the Bankruptcy Court’s Order regarding the

2    Objection. (Id. at 222; ECF No. 64 at 36.) BB&T separately appealed the Bankruptcy

3    Court’s Judgment in the Adv. Pro. (ECF No. 73 at 186–89.) The appeals are timely, and

4    this Court has jurisdiction over the matter under 28 U.S.C. § 158(a)(1).

5    III.   ISSUES PRESENTED

6           Two umbrella issues are presented in these consolidated appeals: (1) whether the

7    Bankruptcy Court erred in finding that Lenders funded Lenders’ Promissory Note; 7 and/or

8    (2) erred in finding the balance owed on Lenders’ Promissory Note. As to the second

9    issue—of the amount owed—the following sub-issues are presented whether the

10   Bankruptcy Court erred in (a) relying on Neches’ expert testimony; or (b) its consideration

11   of the noted “substitute lenders/loans”—and by extension allowing for recovery by

12   substitute lenders. The latter sub-issue goes to BB&T’s contention that Lenders engaged

13   in a “Ponzi scheme.”

14   IV.    LEGAL STANDARD

15          On appeal “the district court or bankruptcy appellate panel may affirm, modify, or

16   reverse a bankruptcy judge’s judgment, order, or decree or remand with instructions for

17   further proceedings.” Fed. R. Bankr. P. 8013.

18          A bankruptcy court’s conclusions of law are reviewed de novo, “including its

19   interpretation of the Bankruptcy Code,” and its factual findings are reviewed for clear error.

20   In re Rains, 428 F.3d 893, 900 (9th Cir. 2005); In re Salazar, 430 F.3d 992, 994 (9th Cir.

21   2005). The bankruptcy court’s factual findings are clearly erroneous only if the findings

22   “leave the definite and firm conviction” that the bankruptcy court made a mistake. In re

23   Rains, 428 F.3d at 900. “A bankruptcy court abuses its discretion if it applies the law

24   incorrectly or if it rests its decision on a clearly erroneous finding of a material fact.” In re

25   Brotby, 303 B.R. 177, 184 (B.A.P. 9th Cir. 2003); see also In re Plyam, 530 B.R. 456, 461

26   ///
            7Although  BB&T and Commonwealth phrase the issue as whether the Bankruptcy
27
     Court erred in overruling the Objection to Lenders’ POC 12, the first part of the Objection
28   essentially challenged whether Lenders funded Lenders’ Promissory Note. (ECF No. 71
     at 106 (“(1) Lenders did not provide [Rose] . . . any money”).)
                                                 10
1    (B.A.P. 9th Cir. 2015) (“A bankruptcy court abuses its discretion if it applies the wrong

2    legal standard, misapplies the correct legal standard, or if its factual findings are illogical,

3    implausible, or without support in inferences that may be drawn from the facts in the

4    record.”).

5           In reviewing a bankruptcy court’s decision, this Court ignores harmless errors. In re

6    Mbunda, 484 B.R. 344, 355 (B.A.P. 9th Cir. 2012). The Court may affirm the Bankruptcy

7    Court’s decision “on any ground fairly supported by the record.” In re Warren, 568 F.3d

8    1113, 1116 (9th Cir. 2009) (citation omitted). In addition, the Court need not address

9    arguments not raised in the trial court but “may do so to (1) prevent a miscarriage of justice

10   or to preserve the integrity of the judicial process, (2) when a change of law during the

11   pendency of the appeal raises a new issue, or (3) when the issue is purely one of law.” In

12   re Lakhany, 538 B.R. 555, 560 (B.A.P. 9th Cir. 2015).

13   V.     DISCUSSION

14          A.      Whether Lenders Funded Lenders’ Promissory Note

15          The Court first addresses BB&T and Commonwealth’s argument that the

16   Bankruptcy Court erred in finding that Lenders funded Lenders’ Promissory Note. 8 This

17   ///
18          8BB&T    and Commonwealth’s arguments are disguised in the cloak that they are
19   only challenging the amount of Lenders’ Promissory Note. But many of their arguments
     go straight to the validity of Lenders’ Promissory Note and whether Lenders funded that
20   Note. (E.g., ECF No. 63 at 17 (contending that an illusion was created that “Lenders was
     a functioning entity and that the Lenders Note was actually funded); id. at 25 (contending
21   that issue preclusion is inapplicable because in the state court, “the issue of whether
     Lenders actually funded the Lenders Note was inessential to the state court’s dismissals
22   based on standing”); id. (“The Bankruptcy [Court] erroneously concluded that Lenders
     funded the Lenders Note, and compounded the error by including in the purported balance
23   those funds that were advanced by later-in-time Individual Investors whose funds were
     used to pay earlier-in-time investors.”); id. at 29 (“Judge Nakagawa’s attempt to use issue
24   preclusion to establish that Lenders actually funded the Lenders Note does not withstand
     scrutiny due to the lack of privity or a merits-based final judgment . . ..”); id. (contending
25   that the Nevada Supreme Court affirmed based on standing and “makes no mention of
     any factual findings related to whether Lenders funded the Lenders Note”); id. at 31 (again
26   arguing that whether Lenders actually funded the Lenders Note was not necessarily
     litigated in the state court); id. at 34–37 (“The Bankruptcy Court’s Finding That Lenders
27   Note Was Funded is Clearly Erroneous”); id. at 37 (“The Bankruptcy Court was clearly
     erroneous in its finding that the expert testimony supported the determination that Lenders
28   funded the Lenders Note.”).) The Court will otherwise address the arguments relevant to

                                                   11
1    argument is largely grounded on BB&T and Commonwealth’s contention that the

2    Bankruptcy Court improperly gave preclusive effect to the state trial court’s findings of fact

3    and conclusions of law relevant to the issue. They rely on various decisions by this Court

4    to support an apparent position that the state trial court’s findings of facts and conclusions

5    of law should not be given any preclusive effect. 9 (E.g., ECF No. 63 at 23–25.) Lenders

6    argues that issue preclusion, claim preclusion, law of the case and equitable estoppel

7    prevented the Bankruptcy Court from reconsidering the validity (or funding) of Lenders’

8    Promissory Note. (E.g., ECF No. 86 at 32–33.) The Court applies the law of the case and

9    does not further analyze the requirements of res judicata—issue and claim preclusion, or

10   judicial estoppel.

11          The “law of the case” doctrine precludes a court from “reconsidering an issue that

12   has already been decided by the same court . . . in the identical case.” U.S. v. Alexander,

13   106 F.3d 874, 876 (9th Cir. 1997). However, the Court has “discretion to depart from the

14   law of the case where: 1) the first decision was clearly erroneous; 2) an intervening change

15   ///
16   the amount of Lenders’ Promissory Note—which materially focuses on the Bankruptcy
     Court’s reliance on Neches’ testimony and consideration of the “substitute loans/lenders”.
17          9In addition to Judge Mahan’s decision discussed supra and infra, those decisions
18   are: In re R & S St. Rose, LLC, Nos. 2:12–cv–01615–LDG-GWF, 2:12–cv–01617–LDG
     GWF, 2:12–cv–01647–LDG-GWF, 2:12–cv–01667–LDG-GWF, 2014 WL 1268807 (D.
19   Nev. Mar. 2014) (Judge Lloyd D. George) (concerning consolidation of the separate Rose
     and Lenders bankruptcy cases); Branch Banking and Trust Co. v. Creditor Grp., No. 2:14-
20   cv-00926-GMN, 2015 WL 1470692 (D. Nev. Mar. 2015) (Judge Gloria Navarro)
     (concerning BB&T’s proof of claim in Lenders’ bankruptcy case and specifically discussing
21   the two claims that BB&T voluntarily dismissed in the Rose Bankruptcy Case—finding that
     issue preclusion did not apply as to those two claims); and Branch Banking and Trust Co.
22   v. Rad, et al., No. 2:14-cv-01947-APG-PAL, 2015 WL 5664393 (D. Nev. Sep. 24, 2015)
     Judge Andrew P. Gordon) (concerning BB&T’s claim for breach of guaranty against Rad
23   and Nourafchan).

24          BB&T and Commonwealth particularly rely on Judge Navarro’s decision to argue
     herein that the state trial court decision was based on standing and therefore was not a
25   decision on the merits to which preclusion may apply. However, the Ninth Circuit has
     concluded that the state trial court decision is an “evidentiary” ruling. In re R&S St. Rose
26   Lenders, LLC, 748 F. App’x 753, 759 n.3 (9th Cir. 2018) (“This interpretation accords with
     Branch Banking Trust Co. v. D.M.S.I., LLC, 871 F.3d 751, 760–61 (9th Cir. 2017), in which
27   we stated that the same Nevada state court decisions were ‘evidentiary’ rulings that the
     materials BB&T submitted did not ‘show assignment of a loan.’”).
28

                                                  12
1    in law has occurred; 3) the evidence on remand is substantially different; 4) other changed

2    circumstances exist; or 5) a manifest injustice would otherwise result.” Id. (citation

3    omitted).

4           In light of Judge Mahan’s October 1, 2014 order, this Court declines to reconsider

5    whether Lenders actually funded Lenders’ Promissory Note, even though the Bankruptcy

6    Court took liberty to readdress the issue on remand. 10 Per Judge Mahan’s order the only

7    issue for the Bankruptcy Court to address on remand was the amount of Lenders’ DOT.

8    (ECF No. 71 at 144 (“[T]he court finds that the issue of the amount of R&S Lenders’ proof

9    of claim was not necessarily litigated in the state court action.”).) 11 To be clear, Judge

10   Mahan recognized that “the bankruptcy court overruled BB&T’s objection to [Lenders’

11   POC 12].” (Id. at 141.) Further, Judge Mahan affirmed the Bankruptcy Court’s finding that

12   BB&T had not offered sufficient evidence to overcome the prima facie validity of Lenders’

13   POC 12. (Id. at 144.) Judge Mahan noted that “[t]he bankruptcy court considered BB&T’s

14   evidence attempting to refute the validity of the POC and rejected it.” (Id. at 145.)

15          BB&T and Commonwealth relevantly argue that Judge Mahan’s order does not

16   prohibit a finding that the amount of Lenders’ Promissory Note is zero and otherwise argue

17   that the validity of the Note was not actually litigated in the state trial court. (ECF No. 59

18   at 13–14.) As to the latter point, Judge Mahan noted that the Bankruptcy Court took

19   evidence on the validity issue—i.e., did not decide the issue solely based on preclusion.

20   (ECF No. 71 at 144–45.) As to the amount of Lenders’ Promissory Note, BB&T and

21   Commonwealth acknowledge that “a finding that the amount of the Lenders Note is zero .

22   . . intersect with issues of validity.” (ECF No. 59 at 14.) Moreover, the Court disagrees with

23   BB&T and Commonwealth that “nothing” in Judge Mahan’s order precludes a finding that

24   ///
            10(ECF No. 73 at 206–09 (the Bankruptcy Court readdressing the issue of whether
25
     Lenders’ Promissory Note] was funded and concluding that the “uncontradicted record
26   establishes that the [Lenders’ Promissory Note] was funded by Lenders”).)
            11See also (ECF No. 71 at 224–25 (Ninth Circuit memorandum dismissing appeal
27
     from Judge Mahan’s decision for lack of jurisdiction and stating that Judge Mahan’s
28   remand order opens the door to “further factfinding and litigation surrounding the amount
     of Lenders’ proof of claim”) (emphasis added).)
                                                13
1    Lenders’ Promissory Note is zero. (Id.) BB&T and Commonwealth are really asking this

2    Court to ignore commonsense. As Lenders points out, an argument that the amount of

3    Lenders’ Promissory Note is zero “is another way of saying [Lenders’ loan to Rose] is not

4    supported by consideration.” (ECF No. 86 at 28.) Commonsensically, that Lenders’ POC

5    12 is established as valid requires the implicit finding that Lenders’ Promissory Note as

6    secured by Lenders’ DOT was funded—i.e., supported by consideration or a sum of more

7    than zero. This is also consistent with the state trial court and the Nevada Supreme Court’s

8    conclusions that Murdoch and Keach had valid and enforceable contracts with Lenders

9    for monies they loaned Lenders. Again, Lenders’ purpose was to obtain funds from

10   individual lenders—including Murdoch and Keach—to fund the purchase of the Property.

11   See also (ECF No. 73 at 207 (finding, inter alia, that “there is no dispute that funds received

12   from individual lenders were used to purchase the Property” and that “[t]here is no dispute

13   that all the individual lenders . . . received promissory notes from Lenders equal to the

14   amount of their funds that were used to purchase the Property”).)

15          This Court relies on Judge Mahan’s decision as precluding further inquiry in this

16   Court on the issue of whether Lenders’ Promissory Note is valid/funded. The Court

17   additionally notes that there is no contention by BB&T and Commonwealth—nor does this

18   Court find—that Judge Mahan’s decision is clearly erroneous, that there is intervening

19   change in law, that the evidence on remand to the Bankruptcy Court was substantially

20   different than before, 12 that other changed circumstances exist, or that manifest injustice

21   would result if this Court considers Judge Mahan’s decision as providing the law of this

22   case. Accordingly, this Court finds that based on the law in this case, only the amount of

23   Lenders’ Promissory Note was at issue before the Bankruptcy Court on remand. Further,

24   ///

25
            12To the extent the evidence could be deemed “substantially different” on remand
26   to the Bankruptcy Court, the evidence favors the conclusion that Lenders’ Promissory Note
     was funded. On remand, the Bankruptcy Court noted that it relied on Nourafchan’s
27   “uncontradicted” testimony at the trial “that as of August 26, 2005, Lenders had advanced
     $10,300,000 to St. Rose to acquire the Property”). (ECF No. 73 at 208 (citing Second
28   Nourafchan Declaration at ¶ 5).)

                                                   14
1    any contention that Lenders’ Promissory Note is zero is inconsistent with Judge Mahan’s

2    decision affirming the validity of Lenders’ POC 12.

3           The Court now turns to the issue of the amount—beginning with the premise that

4    the amount of Lenders’ Promissory Note is not zero.

5           B.   Whether the Bankruptcy Court Erred in Its Finding of The Balance
            Owed on Lenders’ Promissory Note
6

7           As indicated, BB&T and Commonwealth raise two issues in challenging the

8    Bankruptcy Court’s finding of the amount owed on Lenders’ Promissory Note (as distinct

9    from their attempt to reargue the funding/validity issue). First, BB&T and Commonwealth

10   argue that the Bankruptcy Court erred in admitting Neches’ expert testimony and relying

11   on his testimony in deciding the amount. (ECF No. 63 at 37–40; ECF No. 59 at 16–18.)

12   Second, BB&T and Commonwealth maintain that “substitute loans” by later-in-time

13   lenders should not have been considered in the overall amount of Lenders’ Promissory

14   Note. (ECF No. 63 at 37–45.) The Court addresses each in turn.

15                 1.     Admission of Neches’ Testimony

16          Lenders argues that BB&T and Commonwealth waived any objection to Neches’

17   testimony by stipulating to Neches’ qualifications as an expert and agreeing to admit

18   Neches’ expert report. (E.g., ECF No 86 at 50; ECF No. 73 at 12 (stipulating to Neches’

19   qualifications); id. at 14 (evidencing that the parties agree to the admission of all exhibits,

20   which includes Neches’ export report).) In their reply, BB&T and Commonwealth

21   counterargue that because they objected to Neches’ qualifications in their pre-trial motion

22   in limine—which the Bankruptcy Court denied, their objections to Neches’ testimony was

23   sufficiently preserved and not waived. (E.g., ECF No. 59 at 16–17.) 13 The Court accords

24   with Lenders. See, e.g., Ohler v. United States, 529 U.S. 753, 756 (2000) (concluding that

25   ///
26
            13BB&T   and Commonwealth’s cited decisions to support this position are inapposite
27   to the facts of this case. See (ECF No. 59 at 16 (citing United States v. Wells, 879 F.3d
     900, 917 (9th Cir. 2018), United States v. Palmer, 3 F.3d 300, 304 (9th Cir. 1993) and
28   Palmerin v. City of Riverside, 794 F.2d 1409, 1413 (9th Cir. 1986)).) None of these cases
     involves an earlier objection followed by a later stipulation to admit the same evidence.
                                                  15
1     “a party introducing evidence cannot complain on appeal that the evidence was

2     erroneously admitted”); see also Bowoto v. Chevron Corp., 621 F.3d 116, 1130 (9th Cir.

3     2010) ( quoting Ohler’s proposition). BB&T and Commonwealth did not preserve their

4     objection when they stipulated to Neches’ qualifications and admission of his expert report

5     after the adverse ruling on their motion in limine.

6            Further, even assuming the Bankruptcy Court erred in considering Neches’

7     testimony, this Court finds that per their stipulations BB&T and Commonwealth invited the

8     error and cannot now challenge the consideration of Neches’ testimony on appeal. “Under

9     the invited error doctrine, an error that is caused by the actions of the complaining party

10    will cause reversal “only in the most exceptional situation.” U.S. v. Schaff, 948 F.2d 501,

11    506 (9th Cir. 1991) (internal quotation and citations omitted). Such an “exceptional

12    situation” exists where, for example, the complaining party has demonstrated that

13    “reversal is necessary to preserve the integrity of the judicial process or to prevent a

14    miscarriage of justice.” Id. (citation omitted). That is not the case here.

15           The Court additionally finds that the Bankruptcy Court did not abuse its discretion

16    in otherwise relying on Neches’ testimony. Here, BB&T and Commonwealth in gist argue

17    that the Bankruptcy Court abused its discretion by failing to exclude Neches’ testimony

18    under Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, (1993) and Federal Rule of

19    Evidence 702. (ECF No. 59 at 17.) A court’s role is to act as “‘gatekeeper’ to exclude ‘junk

20    science’ that does not meet Rule 702’s reliability standards by making a preliminary

21    determination that the expert’s testimony is reliable.” Cooper v. Brown, 510 F.3d 870, 942

22    (9th Cir. 2007) (internal quotations and citations omitted). These standards are more

23    relaxed in a bench trial situation where the judge serves as factfinder. See, e.g., Att’y Gen.

24    of Ok. v. Tyson Foods, Inc., 565 F.3d 769, 779 (10th Cir. 2009) (“[W]hile Daubert's

25    standards must still be met, the usual concerns regarding unreliable expert testimony

26    reaching a jury obviously do not arise when a district court is conducting

27   ///

28   ///

                                                    16
1    a bench trial.”). 14 In any event, “[i]f evidence lacks either reliability or relevance, it must

2    be excluded.” Id. at 943. There is no dispute the Neches’ testimony regarding the balance

3    owed on Lenders’ Promissory Note was relevant, thus the Court solely considers reliability.

4           BB&T and Commonwealth contend that Neches’ testimony is not reliable under

5    Daubert because it is not based on established theory or technique—apparently based on

6    a contention that Neches did not apply accounting principles. (ECF No. 59 at 17.) But

7    again much of BB&T and Commonwealth’s argument appear to go back to the issue of

8    whether Lenders funded Lenders’ Promissory Note—because Neches also testified on

9    this point— (id. at 17–18). However, as this Court already concluded that issue is not up

10   for relitigation. In any event, the Bankruptcy Court noted as follows:

11          Both experts agree that, according to the accounting records, the individual
            lenders provided either $10,300,000 or $10,625,000 toward the purchase of
12          the Property. Both experts agree that, according to the accounting records,
            the funds used to purchase the Property, the additional amounts
13          subsequently received from the individual lenders, the principal payments
            made to the individual lenders, the loan fees paid to individual investors, and
14          the interest payments made to individual investors, all relate to the
            promissory notes executed by Lenders in favor of the individual lenders. This
15          accounting perspective is consistent with the court’s prior conclusion that the
            St. Rose Note was funded by Lenders.
16

17   (ECF No. 73 at 214.) Given these findings, this Court cannot conclude that the Bankruptcy

18   Court abused its discretion in considering Neches’ testimony or finding it reliable. See,

19   e.g., Primiano v. Cook, 598 F.3d 558 (9th Cir. 2010) (“[T]he trial court has discretion to

20   decide how to test an expert’s reliability as well as whether the testimony is reliable based

21   on ‘the particular circumstances of the particular case.’”).

22          It appears that BB&T and Commonwealth’s real issue is with where McKinnon and

23   Neches differed—regarding whether additional funds were received from individual

24   ///
25   ///
            14See   also Deal v. Hamilton Cty. Bd. of Educ., 392 F.3d 840, 852 (6th Cir.
26
     2004) (“The ‘gatekeeper’ doctrine was designed to protect juries and is largely irrelevant
27   in the context of a bench trial.”); Allison v. McGhan Med. Corp., 184 F.3d 1300, 1310 (11th
     Cir.1999) (recognizing that the jury “would likely be even less equipped than the judge to
28   make reliability and relevance determinations and more likely than the judge to be
     awestruck by the expert’s mystique”).
                                                     17
1    lenders that substituted for the principal repayments made to other individuals (see id. at

2    215) which the Court discusses below.

3                  2.     Inclusion of “Substitute Loans”

4           BB&T and Commonwealth argue that the Bankruptcy Court erroneously adopted

5    Neches’ opinion—while rejecting McKinnon’s opinion—regarding whether “substitute

6    funds” were properly included in calculating the amount owed on Lenders’ Promissory

7    Note. (ECF No. 63 at 40; ECF No. 59 at 18–19.) This Court cannot agree.

8           “[A] witness qualified as an expert by knowledge, skill, experience, training, or

9    education, may testify thereto in the form of an opinion or otherwise, if (1) the testimony is

10   based upon sufficient facts or data, (2) the testimony is the product of reliable principles

11   and methods, and (3) the witness has applied the principles and methods reliably to the

12   facts of the case.” Fed. R. Evid. 702. Further, “[s]haky but admissible evidence is to be

13   attacked by cross examination, contrary evidence, and attention to the burden of proof,

14   not exclusion.” Primiano, 598 F.3d at 564.

15          Here, the Bankruptcy Court noted that in his report Mckinnon “testified that there is

16   no accounting basis to conclude that the additional loan proceeds substituted for the

17   repayments of principal.” (ECF No. 73 at 215.) Meanwhile, Neches concluded that “a

18   substitution of lenders is shown by the time proximity between the repayment of principal

19   to one individual lender and the receipt of additional loan proceeds from another individual

20   lender.” (Id. (citing Neches Report at 7).) The Bankruptcy Court also noted that Neches

21   relied on Rad’s previous percipient witness testimony that such substitutions occurred and

22   notes that Rad was subject to cross-examination. (Id.) Considering that the parties

23   stipulated to Neches as a qualified expert and Neches’ method and reliance on Rad’s

24   testimony establishing that loans were substituted in for others, this Court cannot conclude

25   that the Bankruptcy Court improperly relied on Neches’ opinion.

26          BB&T and Commonwealth next claim that by including the “substitute funds” in the

27   balance, the Bankruptcy Court improperly ignored Nevada law—NRS § 104.3101–

28   .3605—concerning the proper method for transferring the right to payment under a

                                                  18
1    negotiable instrument. (ECF No. 63 at 42; ECF No. 59 at 19.) Relying on NRS § 104.3301,

2    BB&T and Commonwealth specifically argue that Nevada law supports a conclusion that

3    there must be documentation showing “an intent of one lender to replace another lender

4    or an assignment of the earlier in time promissory note to the new ‘substitute lender.’”

5    Lenders responds that BB&T and Commonwealth effectively ask this Court to ignore the

6    parties’ intent. (ECF No. 86 at 54–55.)

7           The Court is unpersuaded by BB&T and Commonwealth’s contention. The Court

8    finds that NRS § 104.3301 (“Person entitled to enforce instrument”) is not applicable here.

9    As the Bankruptcy Court recognized, “[n]egotiation or transfer of the prior promissory notes

10   was unnecessary . . . because there is no dispute that the subsequent individual lenders

11   received separate notes from Lenders.” (ECF No. 73 at 215 n.31.) In short, this is not a

12   situation where one party is trying to enforce a note purportedly belonging to another.

13   Moreover, the evidence presented at trial supports an intention to substitute prior loans

14   with later loans. This evidence includes Rad’s testimony about the substitutions and similar

15   uncontradicted testimony by Nourafchan on remand. (ECF No. 73 at 216.) The Bankruptcy

16   Court cites to Nourafchan’s testimony “without contradiction that after [Rose] acquired the

17   Property, Lenders received additional funds from individual lenders that ‘facilitated the

18   substitution of certain individual lenders to new lenders who wished to earn interest from

19   the Debtor.’” (Id.; (citing Second Nour Decl. at ¶ 6).) Additionally, the relevant general

20   ledger reflected that certain loans were substituted. (E.g., ECF No. 93 at 217–18; ECF No.

21   83 at 15–166.) This evidence cumulatively supports the Bankruptcy Court’s finding that

22   sufficient evidence established the substitution of funds used to acquire the Property and

23   thus it was proper for Neches to include such substitute funds in the balance owed on

24   Lenders’ Promissory Note. (ECF No. 73 at 216.)

25          Finally, BB&T and Commonwealth maintain that the substituting of funds from later-

26   in-time “investors” to pay off first-in-time “investors” amounts to a Ponzi scheme and the

27   Bankruptcy Court erred in concluding otherwise. (ECF No. 63 at 40, 43; ECF No. 59 at

28   20–21; see ECF No. 73 at 216–17 n.34.) Lenders argues that BB&T and Commonwealth

                                                 19
1    can produce no evidence to support such a claim. (E.g., ECF No. 47 at 56.) This Court

2    agrees with the Bankruptcy Court.

3           A Ponzi scheme is:

4           An arrangement whereby an enterprise makes payments to investors from
            the proceeds of a later investment rather than from profits of the underlying
5           business venture, as the investors expected. The fraud consists of
            transferring proceeds received from the new investors to previous investors,
6           thereby giving other investors the impression that a legitimate profit-making
            business opportunity exists, where in fact no such opportunity exists.
7

8    In re Agric. Research & Tech. Grp., Inc., 916 F.2d 528, 531 (9th Cir. 1990). The Ninth

9    Circuit has also characterized a Ponzi scheme as “a phony investment plan in which

10   monies paid by later investors are used to pay artificially high returns to the initial investors

11   with the goal of attracting more investors.” In re Slatkin, 525 F.3d 805, 809 n.1 (9th Cir.

12   2008). “The fraud consists of funnelling proceeds received from new investors to previous

13   investors in the guise of profits from the alleged business venture[.]” Donell v. Kowell, 533

14   F.3d 762, 767 n.2 (9th Cir. 2008) (emphasis added).

15          Here, there is simply no evidence that the first-in-time-lenders received the

16   repayment of their loan from Lenders in the guise of profits or that the repayment of such

17   loans resulted in “artificially high” returns. In short, there is no evidence to support a

18   conclusion that the Bankruptcy Court erred in finding the absence of a Ponzi scheme. 15

19          C.      Allowing Recovery for Substitute Lenders

20          As an extension of their Ponzi scheme theory, BB&T and Commonwealth insist that

21   the inclusion of later funds into the balance owed improperly rewards “substitute lenders”

22   for participating in such a scheme and thus the inclusion of such funds was in error. (ECF

23   No. 63 at 44.) Because the Court concurs that BB&T and Commonwealth fail to establish

24   ///
25
            15The  Bankruptcy Court also noted that BB&T and Commonwealth never raised the
26   existence of a Ponzi scheme in either the adversary complaint or in BB&T’s Objection to
     POC 12, nor did BB&T serve notice of its Objection to POC 12 on all of Rose’s creditors
27   or the individual lenders, and additionally found that the Ponzi scheme allegation was
     procedurally defective (“too late”). (ECF No. 73 at 217 n.34.) The Court does not address
28   the timeliness issue because Lenders does not argue it here and because the Court finds
     the Bankruptcy Court’s consideration of the merits of the claim is sound standing alone.
                                                 20
1    that such a scheme exists here, the Court concludes that the Bankruptcy Court did not

2    commit error—that its decision will result in recovery by the “substitute lenders.”

3           In sum, the Court affirms the Bankruptcy Court’s Judgment and Order from which

4    BB&T and Commonwealth appeal.

5    VI.    CONCLUSION

6           The Court notes that the parties made several arguments and cited to several cases

7    not discussed above. The Court has reviewed these arguments and cases and determines

8    that they do not warrant discussion as they do not affect the outcome of the consolidated

9    appeals.

10          It is therefore ordered that the Bankruptcy Court’s Order in bankruptcy case no. 11-

11   14974-MKN and Judgment in adversary proceeding no. 13-01822 are affirmed.

12          The Clerk of Court is directed to enter judgment accordingly in the consolidated

13   appeals (2:17-cv-01251-MMD, 2:17-cv-1298-MMD, and 2:17-cv-1301-MMD) and close

14   these cases.

15          DATED THIS 30th day of September 2019.

16

17                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                  21
